Ezra Baldwin Junr adm) ,, n 7 > Amasa Bagley J
c r' ss. supreme Court r
And the said Ezra Baldwin Junr as to the replication of the said Amasa Bagley to the plea of him the said Ezra, saith that the said Amasa ought not by reason of any thing by him in that replication alleged, to have or maintain his aforesaid writ of Error against him the said Ezra because he saith that the writ of Error in the said replication mentioned and therein alleged to have been quashed, was sued out by the said Amasa in term time of said Supreme Court, and that no allowance of the said writ of error last above mentioned was granted by said Supreme Court or by either of the Judges thereof; and that therefore the said writ last above mentioned so as aforesaid sued out by the said Amasa was irregular and incompetent, and by reason thereof the same was by this Court towit on the day & year alleged in the said replication quashed and holden for nought; and this the said Ezra is ready to verify, wherefore he prays judgment if the said Amasa ought to have or maintain his writ of Error aforesaid against him the said Ezra &c
Alex* D. Fraser
Atty for Def. in Error